Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
                                                     CLAIM OBJECTION
	Claim 5 is objected since the claim ending period is missing.

				   SPECIFICATION OBJECTION
	Insertion of continuing data of PCT and Japanese Foreign Priority documents at beginning of the specification is needed.  Submission of a whole paragraph would be needed.
					     REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
at least 40 wt.% of the overall amount of the filler (i.e.250 to 600 parts by weight of claim 1).  Thus, a minimum amount of aluminum hydroxide (1) would be 100 to 240 parts by weight in view of the claim 1.  Thus, for example, 400 parts by weight of an aluminum hydroxide (2) would not be permitted since a minimum amount of the aluminum hydroxide (1) (i.e. 240 parts by weight) and a maximum amount of the aluminum hydroxide (2) (i.e. 400 parts by weight) would yield 640 parts by weight which would be more than the maximum amount of the filler (i.e. 600 parts by weight) recited in the claim 1.  Or, a maximum amount of the aluminum hydroxide (2) of the claim 7 would be at most 60 wt.% of the overall amount of the filler which would be 150 to 360 parts by weight in view of the claim 1 and thus more than 360 parts by weight of the aluminum hydroxide (2) would not be permitted in the claim 7.  Thus, claim 7 is confusing and would improperly broaden scope of the claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al (US 7,537,837) in view of Kitayama et al (US 5,130,113),  Soong et al (US 9,629,283).
Takei et al teach a heat conductive silicone rubber composite sheet comprising an intermediate layer of a synthetic resin film that displays heat resistance and electrical insulation and an outer layer obtained from a composition comprising an organosiloxane, a curing agent, a heat conductive filler such as aluminum oxide and a silicon compound-based adhesion imparting agent in abstract. 
The instant synthetic resin having a melting point of at least 200oC of claims 2 and 3 and silicon compound-based adhesion imparting agents of claims 4 and 5 are taught at col. 2, lines 52-65 and at col. 6, line 49 to col. 7, line 27, respectively.
The organosiloxane taught at col. 3, lines 34-40 would meet the instant claim 9.
The curing agent comprising an organohydrogenpolysiloxane and a platinum catalyst and an organic peroxide taught at col. line 64 to col. 5, line 62 would meet the instant claim 11 and 12.
A polyimide film having a thickness of 25µm and a silicon rubber layer having a thickness of 62.5µm as well as an overall thickness of 150µm taught in example 1 would meet the instant claim 13.  The example 1 at table 1 has a breakdown voltage of 12 kV in accordance with JIS K 6259 would meet the instant claim 15 and other examples of the table 1 teach similar compositions.   
	The examples at table 1 would be expected to have the recited thermal conductivity of claim 14.  Although examples use 700 and 750 parts by weight, Kitayama et al further teach an amount of the heat conductive filler includes 200 to 600 parts by weight at col. 6, lines 6-14.  Thus, the recited amount of 250-600 parts by In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Appellant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	The instant invention further recites non-spherical heat conductive filler such as aluminum hydroxide having a DOP oil absorption of 80 mL/100g or less over the spherical heat conductive filler used in the examples of Takei et al. 
	Kitayama et al teach non-spherical heat conductive aluminum hydroxide filler having an excellent flame retardancy useful and a low oil absorption for printed circuit boards in Figs. 2-9 and at col. 1, lines 10-58.  Kitayama et al teach a linseed oil absorption smaller than 30 cc/100 g as determined according to JIS K-5101 at col. 3, lines 2-4 which would be expected to have the recited DOP oil absorption of 80 mL/100g or less of claim 1 inherently.  Kitayama et al further teach a particle size distribution at table at cols. 3 and 4 in which 98.9% of particles size of 32 µm or less and 1.1% particles size of 48 µm are taught.  Such particle size distribution would be expected to meet claim 8 as well and see the following case laws.
 Kitayama et al.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  Inherent anticipation does not require that a person of ordinary skill in the art would have recognized the inherent disclosure, Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373 (Fed. Cir. 2002).  See MPEP 2112.01.
	Yoda teaches that use of aluminum hydroxide for a thermal conductivity sheet for its excellent thermal conductivity and flame retardancy in abstract.
	JP teaches that use of aluminum hydroxide having a DOP oil absorption of about 24 mL/100g for a thermal conductivity sheet in abstract and at tables 1 and 2.
	Soong et al teach fillers having various shapes at col. 4, lines 4-17.
	Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize non-spherical heat conductive aluminum hydroxide filler having an excellent flame retardancy useful and a low oil absorption for printed circuit boards taught by Kitayama et al in Takei et al since the instant non-spherical heat conductive aluminum hydroxide filler having a low oil absorption for printed circuit is well-known as taught by Kitayama et al and since utilization of aluminum hydroxide and aluminum hydroxide having a low DOP oil absorption for the thermal conductivity sheet is also well-known as taught by Yoda and JP, respectively, and since utilization of the fillers having various shapes is also well-known as taught by Soong et al and since the aluminum hydroxide is one of the well-known heat conductive fillers as taught by Kitayama et al, Yoda and JP functionally equivalent aluminum hydroxide would be expected to   absent showing otherwise.  
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

	Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takei et al (US 7,537,837) in view of Kitayama et al (US 5,130,113), and further in view of Yoda (US 2011/0245373 A1), JP2002047009 (A) and Soong et al (US 9,629,283), and further in view of JP 2015233104 (A).
	The instant claims 8 (in case applicant shows that the particle size distribution taught by Kitayama et al would not meet the claim 8) and 9 further recite particle size distribution and organosilicon compound over Takei et al, Kitayama et al, Yoda, JP’009 and Soong et al discussed above.
JP’104 teaches advantage of using the recited particle size distribution of claim 8 in [0028] in which reduced thermal contact resistance is taught.  JP’104 further teaches that utilization of organosilicon compound of claim 10 would improve the wettability of the thermal conductive filler and facilitate the filling of the filler into the silicone components in [0020-0025].
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize organosilicon compound of JP’104 in the above modified composition of Takei et al, Kitayama et al, Yoda and JP’009 thereof in order to  JP’104 absent showing otherwise.  
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

				EXAMINER’S COMMENT
Utilization of a mixture of aluminum hydroxide having different particle size is known as taught by [0022] of Noda et al (US 2014/0011012 A1) and JP2012121793 (A), but the examiner does not any motivation to utilize the recited mixture of claim 7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






THY/May 5, 2021                                               /TAE H YOON/                                                                           Primary Examiner, Art Unit 1762